Examiner’s Comments
Instant office action is in response to communication filed 4/8/2021.
Claims 1-38, 40-41, 43-44, 47-84 are allowed.
Claim amendments have been entered, the reasons for allowance remain the same.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “… accessing a network having a network type; authenticating with an authentication server as part of an extensible authentication protocol (EAP) procedure; at the UE, deriving a master session key (MSK) and an extended master session key (EMSK) for the EAP procedure, wherein the MSK and the EMSK are derived based at least in part on one or more parameters selected from the group consisting of. an identifier, a random number, a network parameter, and a UE parameter, and based at least in part on one or more authentication credentials for the EAP procedure; and performing at least one authentication procedure with the network, wherein the at least one authentication procedure is based on an association of the MSK or the EMSK with the network type.” Or “authenticating with an authentication server as part of an extensible authentication protocol (EAP) procedure; and in response to a network type being a first network type, using a master session key (MSK) for the EAP procedure, wherein the MSK is derived at the UE based at least in part on one or more parameters associated with the MSK and selected from the group consisting of: an identifier, a random number, a network parameter, and a UE parameter, and based at least in part on one or more authentication credentials associated with the MSK for the EAP procedure.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Das et al. (US Pre-Grant Publication No: 20100281249) teaches “independent handover service includes a point of service for providing the media independent handover services including an independent authenticator. The independent authenticator authenticates candidate access networks prior to the handover of the mobile devices from serving access networks to the candidate access networks, where each of the serving access networks and the candidate access networks belong to a plurality of heterogeneous access networks having the specific serving media. An access controller applies an access control through an access authentication with the point of service providing the media independent handover services through an authentication server, in which when the access authentication is established between the point of service and the authentication server, the mobile devices are authorized to access the media independent handover services through the point of service for the mobile devices attached between heterogeneous media.” but does not teach the indicated subject matter above.
Another art of record Costa et al. (US Pre-Grant Publication No: 20090217033) teaches “wireless communications network including at least one authenticator and at least one authentication server, wherein the authenticator is adapted to interact with the authentication server for authenticating supplicants in order to conditionally grant thereto access to the wireless communications network, a short authentication method for authenticating a supplicant, the method including: providing a shared secret, shared by and available at the supplicant and the authentication server; having the supplicant provide to the authenticator an authentication token, wherein the authentication token is based on the shared secret available thereat; having the authenticator forward the authentication token to the authentication server; having the authentication server ascertain an authenticity of the received authentication token based on the shared secret available thereat; in case the authenticity of the authentication token is ascertained, having the authentication server generate a first authentication key based on the shared secret available thereat, and provide the generated authentication key to the authenticator; having the supplicant generate a second authentication key based on the shared secret; and having the supplicant and the authenticator exploit the generated first and the second keys for communicating with each other. The short authentication method is particularly useful in situations of handoff of the supplicant from an authenticator to another.” but also does not teach the indicated subject matter above.
Another art of record Sood et al. (US Pre-Grant Publication No: 20090052393) teaches “Disclosed is a method for secure transfer of data for enabling roaming of the wireless device between a plurality of wireless networks. The wireless device data from an authentication server via a first channel. The authentication server sends the request for the data to an information server using a second channel. The information server generates the data bases on parameters of the wireless device and provides the data to the wireless device through the authentication server. The secure transfer of data to the wireless device enables roaming of the wireless device in a plurality of wireless networks.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492